Name: 2012/138/EU: Commission Implementing Decision of 1Ã March 2012 as regards emergency measures to prevent the introduction into and the spread within the Union of Anoplophora chinensis (Forster) (notified under document C(2012) 1310)
 Type: Decision_IMPL
 Subject Matter: agricultural policy;  natural environment;  environmental policy;  international trade;  agricultural activity;  Asia and Oceania;  trade
 Date Published: 2012-03-03

 3.3.2012 EN Official Journal of the European Union L 64/38 COMMISSION IMPLEMENTING DECISION of 1 March 2012 as regards emergency measures to prevent the introduction into and the spread within the Union of Anoplophora chinensis (Forster) (notified under document C(2012) 1310) (2012/138/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2000/29/EC of 8 May 2000 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community (1), and in particular the fourth sentence of Article 16(3), thereof, Whereas: (1) The experience gained from the implementation of Commission Decision 2008/840/EC of 7 November 2008 on emergency measures to prevent the introduction into and the spread within the Community of Anoplophora chinensis (Forster) (2) in general, taking into account recent outbreaks and findings reported by Germany, Italy, the Netherlands and the United Kingdom in particular and experiences relating to their eradication, has shown a need to modify the measures provided for in that Decision. In the interest of clarity, in view of the extent of those modifications and of earlier modifications, it is appropriate to replace Decision 2008/840/EC. (2) In Section I of Part A of Annex I to Directive 2000/29/EC, Anoplophora chinensis (Thomson) and Anoplophora malasiaca (Forster) are listed, though both denominations cover one single species which for the purposes of this Decision is designated as Anoplophora chinensis (Forster), hereinafter the specified organism, as in Decision 2008/840/EC. (3) Taking into account the experience gained, certain plant species which were not covered by Decision 2008/840/EC should be included in the scope while others which were previously covered should be excluded. Plants and scions whose stem or root collar is below a certain diameter should fall outside the scope. Certain definitions should be included to improve clarity and readability. (4) As regards imports, provisions should take into account the phytosanitary status of the specified organism in the country of origin. (5) Given the experience with infested consignments originating in China, special provisions should govern imports from that country. As most of the interceptions on specified plants imported from China have been reported on plants of Acer spp., it is appropriate to maintain a ban on their import, until 30 April 2012 as previously laid down. (6) The movement of plants within the Union should be provided for. (7) Member States should conduct annual surveys and notify their results to the Commission and the other Member States. Provision should be made for notification in cases where the specified organism appears in a Member State or in a part of a Member State, in which its presence was previously unknown or it was considered to have been eradicated. A deadline of 5 days for the notification of the presence of the specified organism by the Member State should be set to allow for swift action at Union level, if appropriate. (8) To eradicate the specified organism and prevent its spread, Member States should establish demarcated areas and take the necessary measures. As part of their measures, Member States should carry out activities to increase public awareness to the threat posed by the specified organism. They should further set specific time periods for the implementation of these measures. In cases where eradication of the specified organism is no longer possible, Member States should take measures to contain it. (9) In specified circumstances, Member States should have the possibility to decide not to establish demarcated areas and to limit the measures to the destruction of the infested material, carrying out intensified monitoring and the tracing of plants associated with the case of infestation concerned. (10) Member States should report to the Commission and the other Member States on the measures they have taken or intend to take, as well as on the reasons for not establishing demarcated areas. They should annually communicate to the Commission and the other Member States an updated version of that report giving an effective overview of the situation. (11) Decision 2008/840/EC should therefore be repealed. (12) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plant Health, HAS ADOPTED THIS DECISION: Article 1 Definitions For the purposes of this Decision, the following definitions shall apply: (a) specified plants means plants for planting that have a stem or root collar diameter of 1 cm or more at their thickest point, other than seeds, of Acer spp., Aesculus hippocastanum, Alnus spp., Betula spp., Carpinus spp., Citrus spp., Cornus spp., Corylus spp., Cotoneaster spp., Crataegus spp., Fagus spp., Lagerstroemia spp., Malus spp., Platanus spp., Populus spp., Prunus laurocerasus, Pyrus spp., Rosa spp., Salix spp. and Ulmus spp.; (b) place of production means the place of production as defined in the FAO International Standard for Phytosanitary Measures (hereinafter ISPM) No 5 (3); (c) specified organism means Anoplophora chinensis (Forster). Article 2 Import of the specified plants originating in third countries except China As regards imports originating in third countries where the specified organism is known to be present, other than China, specified plants may only be introduced into the Union if they fulfil the following conditions: (a) they comply with the specific import requirements, as set out in point 1 of Section 1(A) of Annex I; (b) on entry into the Union they are inspected by the responsible official body in accordance with point 2 of Section 1(A) of Annex I for the presence of the specified organism, and no signs of that organism have been found. Article 3 Import of the specified plants originating in China 1. As regards imports originating in China, specified plants may only be introduced into the Union if they fulfil the following conditions: (a) they comply with the specific import requirements as set out in point 1 of Section 1(B) of Annex I; (b) on entry into the Union they are inspected by the responsible official body in accordance with point 2 of Section 1(B) of Annex I for the presence of the specified organism, and no signs of that organism have been found; (c) the place of production of those plants: (i) is designated by a unique registration number assigned by the national plant protection organisation of China; (ii) is included in the most recent version of the register communicated by the Commission to the Member States in accordance with paragraph 3; (iii) has not, within the previous 2 years, been the subject of a communication by the Commission to the Member States of the removal from the register in accordance with paragraph 3; and (iv) has not, within the previous 2 years, been the subject of a communication by the Commission to the Member States as referred to in paragraph 4 or paragraph 5. 2. However, plants of Acer spp. shall not be introduced into the Union until 30 April 2012. From 1 May 2012, paragraph 1 shall apply to plants of Acer spp. 3. The Commission shall communicate to the Member States the register of places of production in China which its national plant protection organisation has established as in compliance with point 1(b) of Section 1(B) of Annex I. Where that organisation updates the register by removing a place of production either because that organisation has found that that place of production no longer complies with point 1(b) of Section 1(B) of Annex I or because the Commission has informed China of evidence of the presence of the specified organism at import of specified plants from that place of production, and China makes the updated version of the register available to the Commission, the Commission shall communicate the updated version of the register to the Member States. Where that organisation updates the register by including a place of production because that organisation has found that that place of production complies with point 1(b) of Section 1(B) of Annex I and China makes the updated version of the register available to the Commission as well as the necessary explanatory information, the Commission shall communicate that updated version and, where appropriate, that explanatory information to the Member States. Through Internet based information pages, the Commission shall make the register and its updates available to the public. 4. Where during an inspection at a registered place of production, as set out in points (ii), (iii) and (iv) of point 1(b) of Section 1(B) of Annex I, the Chinese plant protection organisation finds evidence of the presence of the specified organism and the Commission is notified of that finding by China, the Commission shall immediately communicate that finding to the Member States. Through Internet based information pages, the Commission shall also make this information available to the public. 5. Where the Commission has evidence from sources other than those referred to in paragraphs 3 and 4 that a place of production listed in the register does not comply with point 1(b) of Section 1(B) of Annex I or that the specified organism has been found on specified plants imported from such a place of production, it shall communicate the information concerning that place of production to the Member States. Through Internet based information pages, the Commission shall also make this information available to the public. Article 4 Movement of specified plants within the Union Specified plants originating in demarcated areas within the Union established in accordance with Article 6 may be moved within the Union only if they meet the conditions set out in point 1 of Section 2 of Annex I. Specified plants which have not been grown in demarcated areas but are introduced into such areas may be moved within the Union only if they meet the conditions set out in point 2 of Section 2 of Annex I. Specified plants imported in accordance with Articles 2 and 3 from third countries where the specified organism is known to be present may be moved within the Union only if they meet the conditions set out in point 3 of Section 2 of Annex I. Article 5 Surveys and notifications of the specified organism 1. Member States shall conduct official annual surveys for the presence of the specified organism and for evidence of infestation by that organism on host plants in their territory. Without prejudice to Article 16(1) of Directive 2000/29/EC, Member States shall notify the results of those surveys to the Commission and the other Member States by 30 April of each year. 2. Without prejudice to Article 16(1) of Directive 2000/29/EC, Member States shall, within 5 days and in writing, notify the Commission and the other Member States of the presence of the specified organism in an area within their territory where that presence was previously unknown or the specified organism was considered to have been eradicated or where the infestation was detected on a plant species previously not known to be a host plant. Article 6 Demarcated areas 1. Where the results of the surveys referred to in Article 5(1) confirm the presence of the specified organism in an area, or there is evidence of the presence of that organism by other means, the Member State concerned shall without delay establish a demarcated area, which shall consist of an infested zone and a buffer zone, in accordance with Section 1 of Annex II. 2. Member States need not establish demarcated areas, as provided for in paragraph 1, if the conditions, as set out in point 1 of Section 2 of Annex II are satisfied. In such a case, Member States shall take the measures as set out in point 2 of that Section. 3. Member States shall take measures in the demarcated areas, as set out in Section 3 of Annex II. 4. Member States shall set time periods for the implementation of the measures provided for in paragraphs 2 and 3. Article 7 Reporting on measures 1. Member States shall, within 30 days of the notification referred to in Article 5(2), report to the Commission and the other Member States on the measures they have taken or intend to take in accordance with Article 6. The report shall also include the description of a demarcated area, where established, and information on its location with a map showing its delimitation and information on the current pest status as well as measures to comply with the requirements concerning the movement of specified plants within the Union set out in Article 4. It shall describe the evidence and criteria on which the measures are based. In cases where Member States decide not to establish a demarcated area under Article 6(2), the report shall include justifying data and reasons. 2. Member States shall by 30 April of each year communicate to the Commission and the other Member States a report including an up-to-date list of all demarcated areas established under Article 6, including information on their description and location with maps showing their delimitation, and measures that Member States have taken or intend to take. Article 8 Compliance Member States shall take all measures to comply with this Decision and, if necessary, amend the measures which they have adopted to protect themselves against the introduction and spread of the specified organism in such a manner that those measures comply with this Decision. They shall immediately inform the Commission of those measures. Article 9 Repeal Decision 2008/840/EC is repealed. Article 10 Review This Decision shall be reviewed by 31 May 2013 at the latest. Article 11 Addressees This Decision is addressed to the Member States. Done at Brussels, 1 March 2012. For the Commission John DALLI Member of the Commission (1) OJ L 169, 10.7.2000, p. 1. (2) OJ L 300, 11.11.2008, p. 36. (3) Glossary of Phytosanitary Terms  Reference Standard ISPM No 5 by the Secretariat of the International Plant Protection Convention, Rome. ANNEX I 1. Specific import requirements A. Imports originating in third countries except China 1. Without prejudice to the provisions listed in Annex III, Part A(9, 16, 18) and Annex IV, Part A(I)(14, 15, 17, 18, 19.2, 20, 22.1, 22.2, 23.1, 23.2, 32.1, 32.3, 33, 34, 36.1, 39, 40, 43, 44, 46) to Directive 2000/29/EC, specified plants originating in third countries, other than China, where the specified organism is known to be present shall be accompanied by a certificate as referred to in Article 13(1) of that Directive which states under the rubric Additional Declaration: (a) that the plants have been grown throughout their life in a place of production which is registered and supervised by the national plant protection organisation in the country of origin and situated in a pest-free area established by that organisation in accordance with relevant International Standards for Phytosanitary Measures. The name of the pest-free area shall be mentioned under the rubric place of origin; or (b) that the plants have been grown, during a period of at least 2 years prior to export, in a place of production established as free from Anoplophora chinensis (Forster) in accordance with International Standards for Phytosanitary Measures: (i) which is registered and supervised by the national plant protection organisation in the country of origin; and (ii) which has been subjected annually to at least two official meticulous inspections for any sign of Anoplophora chinensis (Forster) carried out at appropriate times and no signs of the organism have been found; and (iii) where the plants have been grown in a site:  with complete physical protection against the introduction of Anoplophora chinensis (Forster), or  with the application of appropriate preventive treatments and surrounded by a buffer zone with a radius of at least 2 km where official surveys for the presence or signs of Anoplophora chinensis (Forster) are carried out annually at appropriate times. In case signs of Anoplophora chinensis (Forster) are found, eradication measures are immediately taken to restore the pest freedom of the buffer zone; and (iv) where immediately prior to export consignments of the plants have been subjected to an official meticulous inspection, for the presence of the specified organism, in particular in roots and stems of the plants. This inspection shall include targeted destructive sampling. The size of the sample for inspection shall be such as to enable at least the detection of 1 % level of infestation with a level of confidence of 99 %; or (c) that the plants have been grown from rootstocks which meet the requirements of point (b), grafted with scions which meet the following requirements: (i) at the time of export, the grafted scions are no more than 1 cm in diameter at their thickest point; (ii) the grafted plants have been inspected in accordance with point (b)(iv). 2. Specified plants imported in accordance with point 1 shall be meticulously inspected at the point of entry or the place of destination established in accordance with Commission Directive 2004/103/EC (1). Inspection methods applied shall ensure the detection of any sign of the specified organism, in particular in roots and stems of the plants. This inspection shall include targeted destructive sampling. The size of the sample for inspection shall be such as to enable at least the detection of 1 % level of infestation with a level of confidence of 99 %. B. Imports originating in China 1. Without prejudice to the provisions listed in Annex III, Part A(9, 16, 18) and Annex IV, Part A(I)(14, 15, 17, 18, 19.2, 20, 22.1, 22.2, 23.1, 23.2, 32.1, 32.3, 33, 34, 36.1, 39, 40, 43, 44, 46) to Directive 2000/29/EC, specified plants originating in China shall be accompanied by a certificate as referred to in Article 13(1) of that Directive which states under the rubric Additional Declaration: (a) that the plants have been grown throughout their life in a place of production which is registered and supervised by the national plant protection organisation of China and situated in a pest-free area established by that organisation in accordance with relevant International Standards for Phytosanitary Measures. The name of the pest-free area shall be mentioned under the rubric place of origin; or (b) that the plants have been grown, during a period of at least 2 years prior to export, in a place of production established as free from Anoplophora chinensis (Forster) in accordance with International Standards for Phytosanitary Measures: (i) which is registered and supervised by the national plant protection organisation of China; and (ii) which has been subjected annually to at least two official inspections for any sign of Anoplophora chinensis (Forster) carried out at appropriate times and no signs of the organism have been found; and (iii) where the plants have been grown in a site:  with complete physical protection against the introduction of Anoplophora chinensis (Forster), or  with the application of appropriate preventive treatments and surrounded by a buffer zone with a radius of at least 2 km where official surveys for the presence or signs of Anoplophora chinensis (Forster) are carried out annually at appropriate times. In case signs of Anoplophora chinensis (Forster) are found, eradication measures are immediately taken to restore the pest freedom of the buffer zone; and (iv) where immediately prior to export consignments of the plants have been subjected to an official meticulous inspection, including targeted destructive sampling on each lot, for the presence of Anoplophora chinensis (Forster), in particular in roots and stems of the plants. The size of the sample for inspection shall be such as to enable at least the detection of 1 % level of infestation with a level of confidence of 99 %; or (c) that the plants have been grown from rootstocks which meet the requirements of (b), grafted with scions which meet the following requirements: (i) at the time of export, the grafted scions are no more than 1 cm in diameter at their thickest point; (ii) the grafted plants have been inspected in accordance with point (b)(iv); (d) the registration number of the place of production. 2. Specified plants imported in accordance with point 1 shall be meticulously inspected at the point of entry or the place of destination established in accordance with Directive 2004/103/EC. Inspection methods applied, including targeted destructive sampling on each lot, shall ensure the detection of any sign of the specified organism, in particular in roots and stems of the plants. The size of the sample for inspection shall be such as to enable at least the detection of 1 % level of infestation with a level of confidence of 99 %. The destructive sampling referred to in the first paragraph shall be carried out at the level set out in the following table: Number of plants in the lot Level of destructive sampling (number of plants to be cut) 1  4 500 10 % of lot size > 4 500 450 2. Conditions for movement 1. Specified plants originating (2) in demarcated areas within the Union may be moved within the Union only if they are accompanied by a plant passport prepared and issued in accordance with Commission Directive 92/105/EEC (3) and have been grown during a period of at least 2 years prior to movement in a place of production: (i) which is registered according to Commission Directive 92/90/EEC (4); and (ii) which has been subjected annually to at least two official meticulous inspections for any sign of the specified organism carried out at appropriate times and no signs of the specified organism have been found; where appropriate, this inspection shall include targeted destructive sampling of the roots and stems of plants; the size of the sample for inspection shall be such as to enable at least the detection of 1 % level of infestation with a level of confidence of 99 %; and (iii) which is located in a demarcated area where the plants have been grown in a site:  with complete physical protection against the introduction of the specified organism, or  with the application of appropriate preventive treatments or where targeted destructive sampling is carried out on each lot of specified plants prior to movement at the level set out in the table in point 2 of Part B of Section 1 and, in any case, where official surveys for the presence or signs of the specified organism are carried out annually within a radius of at least 1 km around the site at appropriate times and no specified organism or signs of it were found. Rootstocks which meet the requirements of the first paragraph may be grafted with scions which have not been grown under these conditions, but which are no more than 1 cm in diameter at their thickest point. 2. Specified plants not originating (5) in demarcated areas, but introduced into a place of production in such areas, may be moved within the Union on condition that this place of production complies with the requirements set out in point 1(iii) and only if the plants are accompanied by a plant passport prepared and issued in accordance with Directive 92/105/EEC. 3. Specified plants imported from third countries where the specified organism is known to be present in accordance with Section 1 may be moved within the Union only if they are accompanied by the plant passport referred to in point 1. (1) OJ L 313, 12.10.2004, p. 16. (2) Glossary of Phytosanitary Terms  Reference Standard ISPM No 5 and Phytosanitary certificates  Reference Standard ISPM No 12 by the Secretariat of the International Plant Protection Convention, Rome. (3) OJ L 4, 8.1.1993, p. 22. (4) OJ L 344, 26.11.1992, p. 38. (5) Glossary of Phytosanitary Terms  Reference Standard ISPM No 5 and Phytosanitary certificates  Reference Standard ISPM No 12 by the Secretariat of the International Plant Protection Convention, Rome. ANNEX II ESTABLISHMENT OF DEMARCATED AREAS AND MEASURES, AS PROVIDED FOR IN ARTICLE 6 1. Establishment of demarcated areas 1. Demarcated areas shall consist of the following zones: (a) an infested zone which is the zone where the presence of the specified organism has been confirmed, and which includes all plants showing symptoms caused by the specified organism and, where appropriate, all plants belonging to the same lot at the time of planting; and (b) a buffer zone with a radius of at least 2 km beyond the boundary of the infested zone. 2. The exact delimitation of the zones shall be based on sound scientific principles, the biology of the specified organism, the level of infestation, the particular distribution of the host plants in the area concerned and evidence of establishment of the specified organism. In cases where the responsible official body concludes that eradication of the specified organism is possible, taking into account the circumstances of the outbreak, the results of a specific investigation or the immediate application of eradication measures, the radius of the buffer zone may be reduced to not less than 1 km beyond the boundary of the infested zone. In cases where eradication of the specified organism is no longer possible the radius cannot be reduced below 2 km. 3. If the presence of the specified organism is confirmed outside the infested zone, the delimitation of the infested zone and buffer zone shall be reviewed and changed accordingly. 4. Where in a demarcated area, based on the surveys referred to in Article 5(1) and on the monitoring referred to in point 1(h) of Section 3 of Annex II, the specified organism is not detected for a period that includes at least one life cycle and 1 additional year but in any case is not less than 4 consecutive years, this demarcation may be lifted. The exact length of a life cycle depends on evidence that is available for the area concerned or similar climate zone. The demarcation may also be lifted in cases where, following further investigation, the conditions set out in point 1 of Section 2 are found to be satisfied. 2. Conditions under which no demarcated area need be established 1. In accordance with Article 6(2) Member States need not establish a demarcated area, as provided for in Article 6(1), where the following conditions are satisfied: (a) there is evidence either that the specified organism has been introduced into the area with the plants on which it was found and there is an indication that those plants were infested before their introduction into the area concerned, or that it is an isolated finding, immediately associated with a specified plant or not, not expected to lead to establishment; and (b) it is ascertained that there is no establishment of the specified organism and that the spread and successful breeding of the specified organism is not possible due to its biology and taking into account the results of a specific investigation and eradication measures that may consist of precautionary felling and disposal of specified plants including their roots after they have been examined. 2. Where the conditions set out in point 1 are satisfied, Member States need not establish demarcated areas, provided that they take the following measures: (a) immediate measures to ensure the prompt eradication of the specified organism and to exclude the possibility of its spread; (b) monitoring during the period covering at least one life cycle of the specified organism and 1 additional year including monitoring in at least 4 consecutive years, in a radius of at least 1 km around the infested plants or the place where the specified organism was found; for the first year at least monitoring shall be regular and intensive; (c) the destruction of any infested plant material; (d) tracing back to the origin of the infestation and tracing of plants associated with the case of infestation concerned as far as possible and the examination thereof for any sign of infestation; the examination shall include targeted destructive sampling; (e) activities to raise public awareness concerning the threat of that organism; (f) any other measure, which may contribute to the eradication of the specified organism, taking account of ISPM No 9 (1) and applying an integrated approach according to the principles set out in ISPM No 14 (2). The measures referred to in points (a) to (f) shall be presented in the form of a report referred to in Article 7. 3. Measures to be taken in demarcated areas 1. In demarcated areas Member States shall take the following measures to eradicate the specified organism: (a) the immediate felling of infested plants and plants with symptoms caused by the specified organism, and the complete removal of their roots; in cases where the infested plants were found outside the flying period of the specified organism the felling and removal shall be carried out before the start of the next flying period; in exceptional cases where a responsible official body concludes that such felling is inappropriate an alternative eradication measure may be applied offering the same level of protection against the spread of the specified organism; the reasons for that conclusion and the description of the measure shall be notified to the Commission in the report referred to Article 7; (b) the felling of all specified plants within a radius of 100 m around infested plants and the examination of those specified plants for any sign of infestation; in exceptional cases where a responsible official body concludes that such felling is inappropriate, the individual detailed examination for any sign of infestation of all these specified plants within that radius which are not to be felled, and the application, where appropriate, of measures to prevent any possible spread of the specified organism from those plants; (c) removal, examination and disposal of plants felled in accordance with points (a) and (b) and of their roots; taking of all necessary precautions to avoid spreading of the specified organism during and after felling; (d) prevention of any movement of potentially infested material out of the demarcated area; (e) tracing back to the origin of the infestation and tracing of plants associated with the case of infestation concerned, as far as possible, and the examination thereof for any sign of infestation; the examination shall include targeted destructive sampling; (f) where appropriate, replacement of specified plants by other plants; (g) prohibition of planting of new specified plants in the open air in an area referred to in point 1(b) of Section 3 of Annex II, except for places of production referred to in Section 2 of Annex I; (h) intensive monitoring for the presence of the specified organism by annual inspections at appropriate times on host plants, with specific focus on the buffer zone, including where appropriate targeted destructive sampling; the number of samples shall be indicated in the report referred to in Article 7; (i) activities to raise public awareness concerning the threat of that organism and the measures adopted to prevent its introduction into and spread within the Union including the conditions regarding movement of specified plants from the demarcated area established under Article 6; (j) where necessary, specific measures to address any particularity or complication that could reasonably be expected to prevent, hinder or delay eradication, in particular those related to the accessibility and adequate eradication of all plants that are infested or suspected of infestation, irrespective of their location, public or private ownership or the person or entity responsible for them; (k) any other measure, which may contribute to the eradication of the specified organism, taking account of ISPM No 9 (3) and applying an integrated approach according to the principles set out in ISPM No 14 (4). The measures referred to in points (a) to (k) shall be presented in the form of a report referred to in Article 7. 2. When the results of the surveys referred to in Article 5 during more than 4 consecutive years have confirmed the presence of the specified organism in an area and in case there is evidence that the specified organism can no longer be eradicated, Member States can limit the measures to the containment of the specified organism within that area. Such measures shall include at least the following: (a) felling of infested plants and plants with symptoms caused by the specified organism, and the complete removal of their roots; felling activities shall start immediately, however in cases where the infested plants were found outside the flying period of the specified organism the felling and removal shall be carried out before the start of the next flying period; in exceptional cases where a responsible official body concludes that such felling is inappropriate an alternative eradication measure may be applied offering the same level of protection against the spread of the specified organism; the reasons for that conclusion and the description of the measure shall be notified to the Commission in the report referred to in Article 7; (b) removal, examination and disposal of plants felled and of their roots; taking of necessary precautions to avoid spreading of the specified organism after felling; (c) prevention of any movement of potentially infested material out of the demarcated area; (d) where appropriate, replacement of specified plants by other plants; (e) prohibition of planting of new specified plants in the open air in an infested area referred to in point 1(a) of Section 1 of Annex II except for places of production referred to in Section 2 of Annex I; (f) intensive monitoring for the presence of the specified organism by annual inspections at appropriate times on host plants, including where appropriate targeted destructive sampling; the number of samples shall be indicated in the report referred to in Article 7; (g) activities to raise public awareness concerning the threat of the specified organism and the measures adopted to prevent its introduction into and spread within the Union including the conditions regarding movement of specified plants from the demarcated area established under Article 6; (h) where necessary, specific measures to address any particularity or complication that could reasonably be expected to prevent, hinder or delay containment, in particular those related to the accessibility and adequate eradication of all plants that are infested or suspected of infestation, irrespective of their location, public or private ownership or the person or entity responsible for them; (i) any other measure, which may contribute to the containment of the specified organism. The measures referred to in points (a) to (i) shall be presented in the form of a report referred to in Article 7. (1) Guidelines for pest eradication programmes  Reference Standard ISPM No 9 by the Secretariat of the International Plant Protection Convention, Rome. (2) The use of integrated measures in a systems approach for pest risk management  Reference Standard ISPM No 14 by the Secretariat of the International Plant Protection Convention, Rome. (3) Guidelines for pest eradication programmes  Reference Standard ISPM No 9 by the Secretariat of the International Plant Protection Convention, Rome. (4) The use of integrated measures in a systems approach for pest risk management  Reference Standard ISPM No 14 by the Secretariat of the International Plant Protection Convention, Rome.